Citation Nr: 0835280	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-41 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an earlier effective date prior to September 
15, 2004, for the grant of nonservice-connected pension 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The veteran served on active duty from November 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision granted nonservice-connected 
pension benefits effective from September 15, 2004.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran filed a formal claim for nonservice-connected 
pension benefits on March 8, 1996.

3.  The record does not reflect that it was factually 
ascertainable prior to September 15, 2004, that the veteran 
was permanently and totally disabled due to nonservice-
connected disabilities.


CONCLUSION OF LAW

The requirements for an effective date prior to September 15, 
2004, for the grant of nonservice-connected pension benefits 
have not been met. 38 U.S.C.A. §§ 1521, 5101, 5110 (West 
2002); 38 C.F.R. §§  3.102, 3.155, 3.159, 3.321, 3.340, 
3.342, 3.400, 4.15, 4.16, 4.17, and Part 4 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Nevertheless, the Board notes that such notice is unnecessary 
in this case.  The veteran is challenging the effective date 
for the grant of nonservice-connected pension benefits in a 
May 2005 rating decision.  If, in response to notice of its 
decision on a claim for which VA has already given the § 5103 
notice, VA receives a notice of disagreement that raises a 
new issue, § 7105 (d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but § 5103 does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003).  
Thus, the Board finds that under the holding in VAOPGCPREC 8- 
03, further notice from VA to the veteran is not required 
with regard to his claim for an earlier effective date prior 
to September 15, 2004, for the grant of nonservice-connected 
pension benefits.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The veteran was also afforded VA 
examinations in May 1996 and March 2005.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

With regard to disability pension benefits, the effective 
date shall not be prior to the date entitlement arose. 38 
C.F.R. § 3.400(b)(1).  For a pension claim received after 
October 1, 1984, the effective date will be the date of 
receipt of the claim.  However, if within one year from the 
date on which the veteran became permanently and totally 
disabled, the veteran files a claim for a retroactive award 
and establishes that a physical or mental disability, which 
was not the result of the veteran's own willful misconduct, 
was so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
Extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim. 38 C.F.R. § 3.400(b)(1)(ii) (2007).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that 
September 15, 2004, is the correct date for the grant of 
nonservice-connected pension benefits.  While the appellant 
has alleged that he is entitled to an earlier effective date 
prior to September 15, 2004, for the grant of nonservice-
connected pension benefits, there is no basis under the 
governing legal criteria to establish that an earlier 
effective date is warranted.

The veteran first presented his claim for nonservice-
connected pension benefits in a VA Form 21-526, Veteran's 
Application for Compensation or Pension, which was received 
on March 8, 1996.  The May 2005 rating decision currently on 
appeal granted that claim effective from September 15, 2004.  
As such, the Board must determine whether the veteran would 
have been entitled to nonservice-connected pension benefits 
between March 8, 1996, and September 15, 2004.  

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
or totally disabled due to nonservice-connected disabilities 
not the result of his or her own willful misconduct. 38 
U.S.C.A. § 1521(a).  

A veteran of any war means a veteran who served in the active 
military, naval or air service during a period of war as 
defined in 38 C.F.R. § 3.2.  Under 38 C.F.R. § 3.2(f), the 
Vietnam Era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam, or as the 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases. 

"Permanent and total disability" will be held to exist when 
an individual is unemployable as a result of disabilities 
that are reasonably certain to last throughout the remainder 
of that person's life. 38 C.F.R. §§ 3.340(b), 4.15.  Pension 
cases must be adjudicated applying both "objective" and 
"subjective" standards. Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation. 38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes. 38 C.F.R. § 4.15.

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes. Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 
(Dec. 27, 2001).

Otherwise, a finding of permanent and total disability based 
solely on "objective" criteria requires rating each 
disability under the appropriate diagnostic code of the VA's 
Schedule for Rating Disabilities, to determine whether the 
veteran has a combined 100 percent schedular rating for 
pension purposes. Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization. 38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment. 38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extra-schedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors. 38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

The record clearly shows that the veteran's active service 
was during the Vietnam Era.  The veteran's DD Form 214 shows 
that he served on active duty from November 1973 to March 
1975.  Accordingly, the Board finds that the veteran did 
serve in the active military, naval, or air service during a 
period of war.  However, the evidence of record does not show 
that it was factually ascertainable that he was permanently 
and totally disabled due to nonservice-connected disabilities 
prior to September 15, 2004, under any of the three possible 
bases for pension claims.





I. 38 C.F.R. § 4.15

First, by utilizing the VA Schedule for Rating Disabilities 
(rating schedule), a veteran may establish the presence of a 
lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation. 38 U.S.C.A. § 1502(a) (West 
2002); 38 C.F.R. § 4.15 (2007).  This requires evaluating 
each disability under the appropriate diagnostic code and 
then combining the disability evaluations to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  In addition, if one suffers 
the permanent loss of the use of both hands or both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becomes permanently helpless or permanently bedridden, he 
will be considered permanently and totally disabled. 38 
C.F.R. § 4.15 (2007).

Disability evaluations are determined by evaluating the 
extent to which a veteran's disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2007).

In this case, however, the veteran does not have any of the 
disabilities that are listed in 38 C.F.R. § 4.15, nor does he 
have a disability that is rated as totally disabling under 
the schedule for rating disabilities.  The veteran's claimed 
permanent disabilities have been identified as depression, 
PTSD, hypertension, arthritis of the lumbar spine, 
postoperative residuals of an anterior cruciate ligament 
repair of the left knee, arthritis of the bilateral hips, 
arthritis of the right elbow, and deformity of the right 
nares status post septoplasty.  His depression had been 
assigned a 50 percent disability evaluation, and his 
deformity of the right nares status post septoplasty was 
assigned a noncompensable evaluation.  The remainder of the 
veteran's disabilities were evaluated as 10 percent 
disabling.  A review of the competent medical evidence and 
the applicable diagnostic criteria reflects that these 
evaluations have been appropriately assigned.  Indeed, the 
majority of the veteran's medical records only discuss his 
psychological disorders and do not make any reference to 
these other nonservice-connected disorders.


A.  Depression and PTSD

Diagnostic Codes 9411 and 9434 provide that a 50 percent 
evaluation is for assignment when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

In this case, prior to September 15, 2004, the veteran has 
not been shown to have had obsessional rituals or near-
continuous panic.  Nor did he have suicidal ideation.  In 
fact, VA medical records dated in March 1996 indicated that 
he had not had any suicidal attempts and that his suicidal 
risk was minimal.  It was also noted that he did not have 
suicidal or homicidal ideas or plans.  Similarly, the May 
1996 VA examiner stated that the veteran did not have 
suicidal ideation and had never been suicidal.  VA medical 
records dated in October 1999 did indicate that the veteran 
reported having suicidal ideation when using drugs and 
alcohol, but that he not had such ideation in the previous 30 
days.  It was further noted that there was no history of a 
suicidal attempt.  Additional VA medical records dated in 
October 1999 and January 2002 documented no suicidal or 
homicidal ideations, and VA medical records dated in February 
2004 indicated that the veteran denied homicidal and suicidal 
intent, plan, and previous attempt.

In addition, the veteran did not have intermittently 
illogical, obscure, or irrelevant speech.  In this regard, VA 
medical records dated in March 1996 indicated that his speech 
was clear and goal-oriented, and VA medical records dated in 
October 1999 documented his speech and volume as being clear 
and normal.  Similarly, VA medical records dated in January 
2002 indicated that the veteran's speech was clear with 
normal rate, tone, and volume.  

Moreover, the medical evidence of record did not show the 
veteran to have spatial disorientation.  Indeed, VA medical 
records dated in March 1996 documented his sensorium and 
cognitive function as being preserved, and the May 1996 VA 
examiner commented that the veteran was oriented to time, 
place, and person.  There were no signs of cognitive deficits 
at that examination.  VA medical records dated in October 
1999 and January 2002 also indicated there were no perceptual 
disturbances and noted that the veteran was oriented and 
cognitively intact.  

The Board also notes that the veteran did not have neglect of 
personal appearance and hygiene.  The May 1996 VA examiner 
did describe the veteran as somewhat unkempt, but VA medical 
records dated in March 1997 indicated that his appearance was 
neat and clean.  VA medical records dated in October 1999 and 
January 2002 also documented the veteran as being well 
groomed, and VA medical records dated in February 2004 noted 
that he was reasonably well groomed.

In addition, the veteran did not appear to have the inability 
to establish and maintain effective relationships.  In fact, 
VA medical records dated in March 1996 indicated that he was 
interacting well with his peers, and VA medical records dated 
in March 1997 noted that he was active in a local church, 
which was strengthening his social support.  VA medical 
records dated in October 1999 did document his conflicts with 
some family members, but it was also noted that he remained 
active in his church and spent his leisure time with friends.

The Board further notes that VA medical records dated in 
March 1996 indicated that the veteran's motivation, judgment, 
and insight were fair.  He was also evaluated as having a 
global assessment of functioning (GAF) score of 70 at the 
time of his May 1996 VA examination.  A GAF score of 61 to 70 
represents some mild symptoms. See 38 C.F.R. §§ 4.125, 4.130 
(incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition of the American Psychiatric 
Association in the rating schedule).  In addition, the Board 
finds it significant that VA medical records dated in 
November 2000 documented his major depression as being in 
remission.  Similarly, VA medical records dated in June 2001 
indicated that his alcohol dependence and depression was in 
remission.  It was specifically noted that there was no 
evidence of depression. 

The Board does observe that VA medical records dated in 
February 2004 recorded the veteran's GAF score as 32 and 41.  
A GAF score between 31 and 40 reflects some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF score ranging 41 to 50 is 
contemplated for serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition of the American Psychiatric Association in the 
rating schedule).

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, when all of the evidence and findings 
contained therein are considered, including the degree of 
functioning as evidenced by these reported scales, the Board 
concludes that the veteran has not been shown to have had 
occupational and social impairment with deficiencies in most 
areas prior to September 15, 2004.   Therefore, the Board 
that the 50 percent disability evaluation for depression and 
PTSD is appropriate.


B.  Hypertension

Under Diagnostic Code 7101, a 10 percent disability 
evaluation is contemplated when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more; or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.   
A 20 percent disability evaluation is warranted when 
diastolic pressure is predominantly 110 or more; or, systolic 
pressure is predominantly 200 or more.

In this case, the veteran told the March 2005 VA examiner 
that he was diagnosed with hypertension in March 2004.  The 
examiner did note that there had been high readings at that 
time, but he also indicated that the veteran reported being 
asymptomatic.  In fact, the examiner specifically stated that 
there was no evidence of hypertensive heart disease in the 
veteran's claims file or in the medical record.  It was also 
noted that he had never had cardiac symptoms, and he had a 
normal heart examination.  As such, the Board finds that the 
veteran was appropriately assigned no more than a 10 percent 
disability evaluation for hypertension.


C.  Arthritis of the Lumbar Spine

The Board notes that VA issued new schedular criteria for 
rating intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002.  However, as there is no medical evidence of 
intervertebral disc disease related to the veteran's service-
connected spine disability, such amendment is not relevant to 
the instant appeal.

VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 26, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
26, 2003, neither the RO nor the Board could apply the 
revised rating schedule.

Under the old regulations, Diagnostic Code 5292 provided for 
ratings based on limitation of motion of the lumbar spine.  A 
10 percent disability evaluation was contemplated for slight 
limitation of motion.  When such limitation of motion is 
moderate, a 20 percent rating is warranted. 

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine. See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5242 provides that 
degenerative arthritis of the spine should be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under Diagnostic Code 5003.  Note 6 further provides 
that the thoracolumbar and cervical spine segments should be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  The thoracolumbar segment of the spine includes 
the thoracic and lumbosacral spine.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5292 (limitation 
of motion of the lumbar spine), and the General Rating 
Formula for Diseases and Injuries of the Spine.  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The veteran is already assigned a 10 
percent disability evaluation for his arthritis of the lumbar 
spine, and the medical evidence of record does not 
demonstrate the involvement of 2 or more major joints or 2 or 
more minor joint groups.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2004). See also 38 C.F.R. § 4.71a, Plate 
V (2007).

In this case, the medical evidence of record does not show 
the veteran to have had moderate limitation of motion of the 
lumbar spine.  In fact, there is no medical evidence of 
record dated prior to September 26, 2003, discussing his 
limitation of motion of the lumbar spine.  Therefore, the 
Board finds that the veteran did not meet the criteria for an 
evaluation in excess of 10 percent under Diagnostic Code 
5292.

In addition, the evidence of record does not indicate that 
the veteran had forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
that the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees.  Moreover, the veteran has 
not been shown to have muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  In 
fact, there is no medical evidence dated between September 
26, 2003, and September 15, 2004, discussing any such 
symptomatology.  The March 2005 VA examiner did later find 
that the veteran had forward flexion to 90 degrees and 
extension, bending, and rotating between 20 and 25.  He also 
had a normal station and gait, and there was no obvious 
deformity.  Thus, the veteran was not entitled to an 
evaluation in excess of 10 percent under the revised rating 
schedule that became effective on September 26, 2003.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his arthritis of the lumbar spine.  The medical 
evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  In fact, the May 
1996 VA examiner noted that the veteran's sensory and motor 
systems were intact, and the March 2005 VA examiner later 
indication that his reflex, strength, and sensation were 
intact.  Therefore, the Board concludes that the veteran did 
not suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders. See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's arthritis of the 
lumbar spine is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  The effect of 
pain in the veteran's lumbar spine is contemplated in the 
currently assigned 10 percent disability evaluation under 
Diagnostic Code 5242.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  As previously noted, there was no medical 
evidence discussing such findings between March 8, 1996, and 
September 15, 2004.  Based on the foregoing, the Board finds 
that a 10 percent disability evaluation was appropriately 
assigned for the veteran's arthritis of the lumbar spine.  


D.  Postoperative Residuals of Anterior Cruciate Ligament 
Repair of the Left Knee

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition. See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel 
has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991). Absent x-ray findings of arthritis, 
limitation of motion should be considered under Diagnostic 
Codes 5260 and 5261. The claimant's painful motion may add to 
the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran was assigned a 10 percent disability evaluation 
for his left knee disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under that diagnostic code, a 10 
percent disability evaluation is assigned for slight 
recurrent subluxation or lateral instability.  A 20 percent 
disability is contemplated when such impairment is moderate.

In this case, the veteran has not been shown to have had 
moderate recurrent subluxation or lateral instability.  
Indeed, there is little evidence of record pertaining to the 
veteran's left knee disability between March 8, 1996, and 
September 15, 2004.  However, the March 2005 VA examiner did 
later indicate that the veteran's knee was stable to medical 
and lateral as well as posterior and anterior testing, and a 
McMurray's test was negative.  

While the Board has considered whether a higher evaluation 
would have been in order under other relevant diagnostic 
codes, such as that governing ankylosis, dislocated semilunar 
cartilage, removal of semilunar cartilage, limitation of 
flexion, and limitation of extension, the Board finds that 
the criteria for a rating in excess of 10 percent for his 
left knee instability were simply not met. See 38 C.F.R. § 
4.71a, Diagnostic Code 5256, 5258, 5259, 5260, and 5261 
(2007).  In this regard, the medical evidence of record does 
not show the veteran to have ankylosis, dislocated semilunar 
cartilage, the removal of semilunar cartilage, limitation of 
flexion, and limitation of extension.  In fact, the March 
2005 VA examiner indicated that the veteran had a range of 
motion from zero to 140 degrees.  The Board further observes 
that a 10 percent disability evaluation is the maximum 
evaluation available under Diagnostic Code 5259.  Therefore, 
the Board finds that the veteran is not entitled to a higher 
or separate evaluation under Diagnostic Codes 5256, 5258, 
5259, 5260, and 5261.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995). However, Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion.  Therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply to evaluations under Diagnostic 
Code 5257. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 


E.  Bilateral Hip Arthritis

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5250 (ankylosis 
of the hip), 5251 (limitation of extension of the thigh), 
5251 (limitation of flexion of the thigh), and 5253 
(impairment of the thigh).  When there is arthritis with at 
least some limitation of motion, but to a degree which would 
be noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5251, a 10 percent evaluation 
represents the maximum schedular criteria for limitation of 
extension of the thigh.  Consequently, an evaluation in 
excess of 10 percent could not be granted under Diagnostic 
Code 5251.

Moreover, the medical evidence of record does not show the 
veteran to have had ankylosis, flexion limited to 30 degrees, 
or limitation of abduction of the thighs with motion lost 
beyond 10 degrees.  In fact, other than treatment following 
the initial injury, there is little evidence of record 
pertaining to the veteran's arthritis of the hips.  However, 
the March 2005 VA examiner did later comment that the veteran 
had excellent full range of motion in both hips.  
Parenthetically, the Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint", citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  

In addition, a higher evaluation for the veteran's bilateral 
hip disability was not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms were supported by pathology consistent with the 
assigned 10 percent disability evaluation, and no higher.  In 
this regard, the Board observes that the veteran had 
complained of pain.  However, the effect of the pain in the 
veteran's hips was contemplated in the assigned 10 disability 
evaluation.  Indeed, because the veteran did not meet the 
criteria for a 10 percent disability evaluation for 
limitation of motion of the hips, it appears that the 
evaluation was assigned on the basis of painful motion under 
Diagnostic Code 5003.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an evaluation 
in excess of 10 percent.  Therefore, the Board finds that the 
10 percent disability evaluation for bilateral arthritis of 
the hips was appropriate.


F.  Arthritis of the Right Elbow

As previously discussed, Diagnostic Code 5003 provides that 
degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected which in this case 
would be Diagnostic Codes 5205 (ankylosis of the elbow), 5206 
(limitation of flexion of the forearm), and 5207 (limitation 
of extension of the forearm).  When there is arthritis with 
at least some limitation of motion, but to a degree which 
would be noncompensable under a limitation-of- motion code, a 
10 percent rating will be assigned for each affected major 
joint or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
veteran is already assigned a 10 percent disability 
evaluation for his arthritis of the right elbow, and the 
medical evidence of record does not demonstrate the 
involvement of 2 or more major joints or 2 or more minor 
joint groups.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the veteran 
is right-handed and as such, major, as opposed to minor, hand 
disability ratings are applicable. 38 C.F.R. § 4.69.

In this case, the veteran has not been shown to have had 
ankylosis of the elbow, flexion of the forearm limited to 100 
degrees, or extension of the forearm limited to 45 degrees.  
Indeed, VA medical records dated in June 2003 indicated that 
he normal range of motion in his right upper extremities.  
The March 2005 VA examiner later indicated that the veteran 
had flexion to 110 degrees, and he lacked only 25 degrees of 
full extension.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, a 
higher evaluation for the veteran's arthritis of the right 
elbow is not warranted on the basis of functional loss due to 
pain or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has not met the criteria for a 10 
percent disability evaluation on the basis of limited motion.  
Instead, it appears that the evaluation was assigned on the 
basis of painful motion under Diagnostic Code 5003.  As such, 
the effect of the pain in the veteran's right elbow was 
contemplated in the assigned 10 percent disability 
evaluation.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  Thus, 
the Board concludes that the assignment of a 10 percent 
disability evaluation for arthritis of the right elbow was 
appropriate.  


G.  Deformity of the Right Naris Status Post Septoplasty

Diagnostic Code 6502 provides that a deviation of the nasal 
septum will be assigned a 10 percent disability evaluation 
when the disability is traumatic only with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction of one side.  Where the schedular criteria does 
not provide for a noncompensable evaluation, such an 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2007).

There is little medical evidence of record discussing the 
veteran's disability.  Nevertheless, the March 2005 VA 
examination found the veteran's right nostril to be slightly 
misshapen, but there was no visible abnormality of the septum 
or sinuses.  He was able to breathe with good air exchange 
through both nostrils.  Indeed, there is no medical evidence 
of record showing that the veteran has a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction of one side.  As such, the noncompensable 
evaluation has been appropriately assigned.


H.  Computation

Applying the evaluations assigned above to the Combined 
Ratings Table at 38 C.F.R. § 4.25, the Board finds that the 
veteran's non-service-connected disabilities warranted at 
most a 70 percent combined evaluation prior to September 15, 
2004.  This 70 percent evaluation represented the average 
wage-earning impairment caused by those disabilities that are 
not the result of the veteran's own willful misconduct.  
Based on this combined evaluation, which does not indicate 
permanent and total disability under the "average person" 
standard, the Board may not grant entitlement to VA pension 
benefits prior to September 15, 2004, pursuant to 38 U.S.C.A. 
§ 1502(a); 38 C.F.R. § 4.15.




II. 38 C.F.R. §§ 4.16(a), 4.17

Second, a veteran may establish that he is permanently and 
totally disabled for pension purposes even absent a combined 
one-hundred percent schedular evaluation by proving he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment. 38 U.S.C.A. § 
1502; 38 C.F.R. §§ 4.16(a), 4.17 (2007).  Total disability 
will be considered to exist where there is impairment of mind 
or body which is sufficient to render impossible for the 
average person to follow a substantially gainful occupation.  
Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled veteran. 38 C.F.R. § 3.340.  Full 
consideration must be given to unusual physical or mental 
defects in individual cases. 38 C.F.R. § 4.15.

For pension purposes, however, the ratings for the permanent 
disabilities must meet certain minimum requirements.  If 
there is only one such disability, it must be ratable at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability rated at 40 percent or more 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a one hundred percent schedular evaluation for 
pension purposes. 38 C.F.R. §§ 4.16(a), 4.17.

In this case, as previously shown, the veteran did have at 
least one disability rated at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent.  As such, he met the minimum requirements 
under 38 C.F.R. §§ 4.16(a), 4.17.  However, the evidence of 
record does not show that the veteran was permanently unable 
to secure or follow a substantially gainful occupation as a 
result of his disabilities prior to September 15, 2004.

The Board does observe the veteran's contention that he was 
unemployable prior to September 15, 2004.  However, the fact 
that the veteran is unemployed or has difficulty obtaining 
employment is not enough.  As noted above, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Moreover, the evidence must show that such 
unemployability is permanent in order to establish 
entitlement to nonservice-connected pension benefits. 

In this case, VA medical records dated in March 1996 
indicated that the veteran was "jobless."  The veteran also 
told the May 1996 VA examiner that he had worked for a 
company for six to seven years, but that he last worked in 
October 1992.  It was noted that he had received temporary 
total disability from a Workman's Compensation claim.  
Private medical records dated in June 1996 further indicated 
that the veteran continued to have significant limitations 
following his right elbow, pelvic, and back injuries that 
limited his ability to work.  However, there was no 
indication that such limitations were permanent or total.

Nevertheless, VA medical records dated in March 1996 
documented the veteran as being competent and employable.  VA 
medical records dated in September 1999 also noted that the 
veteran had called a social worker from work, which in itself 
indicates that he was employed.  VA medical records dated in 
October 1999 also documented that the veteran had been 
working full-time for three years as a carpenter and 
maintenance worker, which he planned to continue.  It was 
also noted in October 1999 that he been working at a store 
since May 1999 and enjoyed his job.  VA medical records dated 
in November 2000 later indicated that the veteran had quit to 
improve his job prospects, and VA medical records dated in 
June 2001 subsequently noted that he had a full-time job with 
benefits that paid ten dollars per hour.

The Board does note that VA medical records dated in January 
2002 documented the veteran as having been out of work for a 
month.  He had had infrequent side work during that time 
period though.  Nevertheless, VA medical records dated in 
February 2003 later indicated that the veteran was employed.

Subsequent VA medical records dated in February 2004 and May 
2004 documented the veteran's reports of unemployment.  
However, VA medical records dated in May 2004 noted that the 
veteran had last worked in 2003, yet worked part-time.  Those 
records further indicated that he was competent and 
employable.  The veteran was subsequently treated on 
September 15, 2004, at which time it was noted that his 
employability was unknown.  

Based on the foregoing, it appears that the veteran was 
employable with periods of intermittent unemployment.  As 
such, the Board finds that the objective medical evidence of 
record does not show that the veteran's disabilities rendered 
him totally and permanently unemployable between March 8, 
1996, and September 15, 2004.

Thus, the Board concludes that while the veteran undoubtedly 
had industrial impairment as a result of his disabilities, as 
evidenced by his combined 70 percent disability evaluation, 
the evidence does not show that these disorders precluded 
gainful employment prior to September 15, 2004.  The Board 
would note that "[t]he percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations." 38 
C.F.R. § 4.1 (2007).  Based on a review of the evidence of 
record, the Board is of the opinion that the disability 
evaluations assigned to the veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflected the 
veteran's overall impairment to his earning capacity due to 
his disabilities prior to September 15, 2004.  Therefore, the 
Board may not grant the veteran entitlement to VA nonservice-
connected pension benefits prior to September 15, 2004, 
pursuant to 38 U.S.C.A. § 1502(a) and 38 C.F.R. §§ 4.16(a), 
4.17.


III. 38 C.F.R. §§ 3.321(b)(2); 4.17(b)

Third, in a case such as this, where the veteran's disability 
evaluations fail to meet the aforementioned requirements, a 
permanent and total disability rating for pension purposes 
may still be granted on an extraschedular basis if the 
veteran is unemployable by reason of disability, age, 
occupational background, and other related factors. 38 C.F.R. 
§§ 3.321(b)(2); 4.17(b) (2007).

The veteran in this case has obtained the equivalent of a 
high school diploma, and VA medical records dated in October 
1999 indicated that he had completed 12 years of education as 
well as 6 months of specialized training.  

In addition, the veteran told the May 1996 VA examiner that 
he had worked for a company for six to seven years.  VA 
medical records dated in October 1999 also indicated that his 
longest full-time job was six years, and his usual occupation 
was in carpentry and maintenance.  It was further noted that 
he had been working full-time for three years as a carpenter 
and maintenance worker.  He later quit that job to improve 
his prospects, and VA medical records dated in June 2001 
subsequently noted that he had a full-time job with benefits 
that paid ten dollars per hour.

In light of these facts, the Board is of the opinion that the 
veteran clearly had the education, training, and experience 
to obtain employment prior to September 15, 2004.  

The veteran asserts, however, that he was incapable of 
employment because of his disabilities.  As discussed above, 
the record does not support this assertion. Although the type 
of work may be limited, the veteran was physically and 
mentally able to work.  In fact, VA medical records dated in 
March 1996 and May 2004 indicated that the veteran was 
competent and employable.  The veteran has held employment 
positions in the past, and in consideration of his work 
history, his age, and his education, there has been no 
showing that he was precluded from employment prior to 
September 15, 2004.  There was also no indication prior to 
that time that any other agency, such as the Social Security 
Administration, had determined that the veteran was 
unemployable.  Having considered the combined effect of 
disability, age, education, and occupational history, the 
Board concludes that the preponderance of the evidence is 
against an award of a permanent and total disability 
evaluation for pension purposes prior to September 15, 2004, 
under 38 C.F.R. §§ 3.321(b)(2); 4.17(b), on an extraschedular 
basis.




IV.  Conclusion

Based on the foregoing, the Board finds that veteran would 
not have been entitled to nonservice-connected pension 
benefits until the time of his VA treatment on September 15, 
2004.  The effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an earlier effective 
date prior to September 15, 2004, for the grant of 
nonservice-connected pension benefits.


ORDER

An earlier effective date prior to September 15, 2004, for 
the grant of nonservice-connected pension benefits is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


